Judgment unanimously modified on the law and the facts to increase the award to the sum of $102,850, and as so modified affirmed, with costs. Memorandum: The record supports the Trial Judge’s conclusion that although the subject property is suitable for commercial uses, there is no present likelihood of its use for such a purpose, and its highest and best use for the foreseeable future is its present use for multi-family apartment houses. The court made a suitable increment allowance for the potential use of the property for commercial purposes. The record substantially supports the trial court’s award of $67,575 for the land and $1,500 for land improvements, totaling $69,075, and the State has raised no objection thereto. In our view the court erred in accepting the opinion of the State’s expert, who, in determining the economic value of the buildings, testified that a 10% vacancy loss should be deducted, that income imputable to the land should be computed at the rate of 8% and that the capitalization rate of income attributable to the buildings should be at the rate of 18%. We find that more realistic percentages are: vacancy loss, 5%; income from land, 7% of total net income; and capitalization of income from buildings, 12%. These percentages produce the following results: gross rents per year in the sum of $17,280, minus 5% vacancy loss of $864, leaves a balance of $16,416. This figure, less $7,633 annual expenses including furniture depreciation, shows total net income from the property of $8,783. Subtracting $4,730, income imputable to the land ($67,575 at 7%), leaves $4,053, income imputable to buildings. Capitalizing this income at the rate of 12% produces the sum of $33,775. To this should be added land and land improvement values of $69,075, making a total award of $102,850. (Appeal from judgment of Court of Claims, in claim for damages for permanent appropriation.) Present — Goldman, P. J., Del Vecchio, Marsh, Witmer arid Moule, JJ.